Citation Nr: 0213776	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  Service connection is currently in effect for multiple 
sclerosis, evaluated as 30 percent disabling.  

3.  The veteran's symptoms of multiple sclerosis have 
remained stable since the early 1990s.

4.  Since the early 1990s, the veteran's symptoms have 
continued to include fatigue, weakness, muscle ache and pain, 
decreased sensation of left side of the body, and history of 
non-vertigo unsteadiness with standing and limping on the 
left lower extremity with decreased sensation in the right 
side of the body and chronic constipation; left sided 
numbness and clumsiness have gradually improved to 50 percent 
numbness (as opposed to the prior complete numbness).

5.  Presently, the veteran does not have problems with 
hearing, swallowing, taste, urinary function or cognition.  
He has clear speech, full visual fields and extraocular 
movement, no nystagmus or dysmetria, intact smooth pursuit 
functions, round and responsive to light pupils, a 
symmetrical face, intact reflexes, and good levels of energy 
and mood.

6.  The veteran's service-connected disability does not 
preclude him from obtaining or retaining substantially 
gainful employment in keeping with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for multiple sclerosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.124a, Diagnostic Code 8018 (2001).

2.  The requirements for entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1-4.14, 4.16, 4.18 (2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claims were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to prove 
the claims on appeal via the October 1998 rating decision, 
the February 1999 statement of the case, the September 2000 
Board remand, a September 2000 RO letter, and the April 2001 
supplemental statement of the case.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his multiple sclerosis has increased in severity 
and meets the rating criteria for the assignment of a higher 
rating, as well as that his service-connected disability 
precludes him from obtaining or retaining substantially 
gainful employment.  Additionally, the appellant and his 
representative have submitted arguments in support of the 
claims on appeal taking into consideration and citing the 
changes in the law pursuant to the VCAA.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, all identified relevant medical records which 
were available have been obtained and associated with the 
claims file, including the appellant's treatment records from 
the San Antonio and Loma Linda VA Medical Centers.  No 
additional unobtained evidence, which may aid the appellant's 
claims or might be pertinent to the bases of the claims, has 
been identified.  And, in a VA form 21-4138 (Statement in 
Support of Claim) received in June 2001, the appellant 
indicated that he did not have any additional evidence in 
support of his claims which he wished to submit.  
Furthermore, the appellant was given the opportunity to 
present testimony at a personal hearing, but he has declined 
such opportunity.  Thus, the duty to assist requirement has 
been satisfied as well.

In this case, the veteran is presently receiving the minimum 
schedular rating for multiple sclerosis, which is 30 percent.  
At present, he claims the disorder is more severely disabling 
and that he experiences flare-ups of symptoms, which affect 
his ability to maintain employment.

I.  Increased Rating for Multiple Sclerosis.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, in an April 1996 rating decision, the veteran 
was granted service connection for multiple sclerosis, and 
was awarded a 30 percent evaluation under Diagnostic Code 
8018, effective December 1995.  Under Diagnostic Code 8018, a 
30 percent evaluation is the minimum evaluation assignable 
for multiple sclerosis.

For the minimum ratings for residuals under Diagnostic Codes 
8000-8025, there must be ascertainable residuals.  
Determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded.  Subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the Diagnostic Codes 
utilized as bases of evaluation be cited, in addition to the 
Codes identifying the diagnosis.  38 C.F.R. § 4.124a, note 
following the criteria for Diagnostic Code 8025.

The note immediately following the heading of 38 C.F.R. § 
4.124a specifies that, with neurological disorders such as 
multiple sclerosis and its residuals, such disorders may be 
rated in proportion to the impairment of motor, sensory, or 
mental function, and direct consideration of such 
symptomatology as psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  This note also 
specifies that, where there is partial loss of use of one or 
more extremities from neurological lesions, that neurologic 
loss is evaluated by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.  38 
C.F.R. 
§ 4.124a.

In this case, the evidence includes medical records from the 
Bexar County Hospital District dated from 1992 to 1993 
showing the veteran was treated in April 1992 for suspected 
demyelinating disease with nerve palsy and ataxia of the 
right upper and lower extremities.  In April 1993, the 
veteran continued to complain of symptoms including facial 
numbness and decreased coordination of the right side of the 
body.

Medical records from the San Antonio VA Medical Center (VAMC) 
dated from 1994 to 1997 include December 1995 notations 
indicating the veteran was diagnosed with multiple sclerosis 
at that time.  May 1996 notations show the veteran's multiple 
sclerosis was stable with symptoms including 
fatigue/myalgias, depression, insomnia and decreased 
concentration.  January 1997 notations show he had been on 
Interferon since February 1996 and was experiencing increased 
fatigue, sleep, exertion muscular pain of the left calf and 
hips, numbness of the left distal hand, transient diplopia 
with gaze, eye pain on lateral movement, and history of non-
vertigo unsteadiness with standing.  And April 1997 
notations, once again, show the veteran's multiple sclerosis 
was stable with decreased sensation of the left hand to light 
touch.

Medical records from the Loma Linda VAMC include July 1997 
notations showing the veteran had occasional double vision, 
unsteady limping of the left lower extremity, and spread of 
lower extremity ankle jerk.  March 1998 notations show 
numbness of the right hand for the prior month and a half 
with no progression, although with decreased sensation of the 
right side of the face.  And, November 1998 notations reveal 
the veteran's multiple sclerosis was deemed to be stable, and 
the symptoms included fatigue and mood disorder.

The veteran was examined by VA in June 1998.  The examination 
report reveals the veteran's first neurological problems 
began in 1992 with numbness in the right side of the body, 
which eventually resolved itself.  In 1995, the veteran 
developed left sided numbness and clumsiness extending to the 
face through the arm and leg, which gradually improved but 
has not resolved completely.  And, in 1996, he developed 
double vision and lazy eye, which has resolved itself.  Upon 
examination, the veteran did not have problems with hearing, 
swallowing, taste, urinary function, or cognition.  It was 
reported that he had chronic constipation.  At this time, he 
had clear speech and full visual fields and extraocular 
movement, no nystagmus or dysmetria, intact smooth pursuit 
(ph) functions, round and responsive to light pupils, and a 
symmetrical face.  His finger-nose-finger coordination was 
slower on the left in comparison to the right.  And, he 
walked with a slight left limp.

A February 1997 statement from D. Carver, M.D., indicates the 
veteran had been treated for multiple sclerosis since 
December 1995 to the present.  He was deemed to have minimal 
neurological residual deficits, but had other symptoms 
including fatigue, weakness, muscle ache and pain.  His 
symptoms were deemed to be exacerbated by heat and physical 
exhaustion.

Lastly, the veteran was examined by VA in January 2001.  The 
veteran's claims file was reviewed by the examiner.  At that 
time, the veteran reported that he had not had additional 
relapses and had been receiving Beta Interferon treatment 
since 1996.  He considered that his overall physical 
situation was the same as after the December 1996 and January 
1997 relapses, and that his chief limitations were 
spasticity, leg cramping and pain, and fatigability.  The 
veteran also noted that the left side of his body which had 
become completely numb had come back at about 50 percent.  
Upon examination, the veteran had equal and reactive to light 
pupils, decreased sensation on the right side of the body, 
intact reflexes, and good levels of energy and mood.  The 
veteran was noted to no longer receive treatment for 
depression.  After examining the veteran and related 
requested Magnetic Resonance Imaging (MRI) examinations of 
the brain and spine, the examiner concluded that the 
veteran's evaluation on this day was consistent with the 
veteran's VA examination results from June 1998, and 
reflected a clinical improvement in comparison to medical 
findings by this examiner in July 1997 at the Loma Linda 
VAMC.

As discussed above, the veteran is currently assigned a 30 
percent disability rating for multiple sclerosis, which is 
the minimum evaluation assignable for multiple sclerosis and 
which reflects ascertainable residuals of multiple sclerosis 
under the governing rating criteria. 38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  For a higher rating to be warranted, 
separately-ratable symptoms or manifestations of multiple 
sclerosis would have to be identifiable.  Upon a review of 
the evidence, the Board concludes that the currently assigned 
30 percent minimum rating for multiple sclerosis most 
accurately reflects the level of impairment resulting from 
multiple sclerosis shown in the medical records presently in 
the claims file.

Since the early 1990s, it appears the veteran's multiple 
sclerosis has remained remarkably stable.  Since 1992, his 
symptoms have included fatigue, weakness, muscle ache and 
pain, decreased sensation of left side of the body, and 
history of non-vertigo unsteadiness with standing and limping 
on the left lower extremity.  He has also shown marked 
improvement with respect to other symptoms which were 
previously present.  Specifically, he no longer has numbness 
but has decreased sensation in the right side of the body, 
his left sided numbness and clumsiness has gradually improved 
to 50 percent numbness (as opposed to the prior complete 
numbness), his double vision and lazy eye have resolved, and 
his depression is no longer present.

At present, although he has slow finger-nose-finger 
coordination on the left in comparison to the right and walks 
with a slight left limp, he does not have problems with 
hearing, swallowing, taste, urinary function or cognition.  
He has indicated that he experiences chronic constipation.  
He has clear speech, full visual fields and extraocular 
movement, no nystagmus or dysmetria, intact smooth pursuit 
functions, round and responsive to light pupils, and a 
symmetrical face.  As well, he has intact reflexes, and good 
levels of energy and mood.  By the veteran's own admission, 
per the January 2001 VA examination report, he has not had 
additional relapses since 1997, and considers his overall 
physical situation to be the same as after his 1996 and 1997 
relapses.

Therefore, in the absence of progressive disability over the 
time period at issue, the Board holds that a 30 percent 
disability rating best represents the veteran's impairment 
for his multiple sclerosis.  The preponderance of the 
evidence is against a finding that the veteran's multiple 
sclerosis has caused greater disability than is represented 
by the currently assigned 30 percent schedular disability 
rating.

The Board has also considered the doctrine of reasonable 
doubt, but the record does not provide an approximate balance 
of negative and positive evidence on the merits. Accordingly, 
the Board concludes the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
multiple sclerosis.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8018.  The 
veteran's claim is therefore denied. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's multiple sclerosis (MS) causes marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards. 

The Board acknowledges the veteran's contention that he is 
unable to be gainfully employed due to his service connected 
disability.  However, the Board finds that the medical 
evidence of record simply does not indicate that the 
veteran's multiple sclerosis, per se, is productive of marked 
interference with employment.  As a matter of fact, a May 
2002 Rehabilitation Closure Statement contained within the 
veteran's Vocational Rehabilitation file indicates that his 
case was closed as he was working in the field in which he 
was trained under the Vocational Rehabilitation program, and 
thus, he was deemed rehabilitated.  Other than his own 
statements, the veteran has not submitted any evidence in 
support of his contention that his multiple sclerosis in fact 
causes marked interference with employment.  In this respect, 
the law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on these issues.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  With respect to the 
disability at issue, the applicable rating criteria 
contemplate higher ratings.  However, the Board has not found 
the disability under consideration to be of such severity as 
to warrant assignment of a higher rating on a schedular basis 
than that indicated above.  Likewise then, referral for 
consideration for extra-schedular evaluations is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  TDIU.

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that certain 
percentages in the individual ratings are assigned.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  In 
exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b) (2001).

At present, the veteran is service connected only for 
multiple sclerosis which, as discussed in section I of this 
decision, is properly rated as 30 percent disabling under 
Diagnostic Code 8018.  As such, the Board finds that the 
veteran does not meet the percentage requirements for the 
assignment of a total disability evaluation under 38 C.F.R. § 
4.16(a) (2001).  The Board has also considered, as described 
above, whether an extra-schedular evaluation is in order and 
has found that that is not the case.  See 38 C.F.R. § 4.16(b) 
(2001).

In addition, the Board notes that the preponderance of the 
evidence shows the veteran is currently employed.  
Specifically, the June 1998 VA examination report reflects 
the veteran was working on a full time basis at that time.  
In the April 1999 substantive appeal, the veteran also 
indicates that he was employed at that time.  And, a May 2002 
Rehabilitation Closure Statement contained within the 
veteran's Vocational Rehabilitation file indicates that his 
case was closed as he was working in the field in which he 
was trained under the Vocational Rehabilitation program, and 
thus, he was deemed rehabilitated.

While the Board does not doubt that the veteran's multiple 
sclerosis symptomatology has some effect on his 
employability, the preponderance of the evidence of record in 
this case does not support his contention that his service 
connected multiple sclerosis, in and of itself, is of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993). 

Accordingly, entitlement to TDIU benefits is not warranted.  
Since the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt, as set 
forth in 38 U.S.C.A. § 5107(b) (West 1991), is not for 
application in the instant case. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



ORDER

A disability evaluation in excess of 30 percent for multiple 
sclerosis is denied.

Entitlement to TDIU benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

